Atkinson, J.
1. The rulings of the court on the admissibility of evidence show .no error harmful to the defendant.
2. The requests to charge, in so far as they stated correct principles of law applicable to the case, were covered by the general charge.
3. A judgment refusing a new trial will not be reversed because of omission to charge the law applicable to impeachment of witnesses,. when there was no appropriate written request for such charge.
4. The evidence was sufficient to support the verdict finding the defendant guilty, and the discretion of the judge in refusing a new trial will not be disturbed. Judgment affirmed.'

All 'the Justices concur.

George M. Napier, attorney-general, John A. Boykin, solicitor-general, T. R. Gress, assistant attorney-general, E. A. Stephens, and Pharr & Shelor, contra.